 

Cage 1:20-cv-10238-AT Document10 Filed 01/25/21 Page 1of1

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: 1/25/2021

Mars Khaimov Law, PLLC

 

January 25, 2021

VIA ECF

Hon. Judge Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Paguada v. Guy's Snacks Corporation
Case No. 1:20-cv-10238-AT

 

Dear Judge Torres,

The undersigned represents Plaintiff Dilenia Paguada (hereinafter “Plaintiff’) in the
above-referenced matter.

The initial conference is set for February 2, 2021. An affidavit of service was filed on the
docket showing Defendant was served on January 5, 2021 and their answer is due on January 26,
2021.

Accordingly, the undersigned is requesting an adjournment of the upcoming conference,
to allow time for Defendant to appear or otherwise respond to the complaint.

Thank you for your time and consideration of the above request.

/s/Mars Khaimov

GRANTED. The initial pretrial conference scheduled for Mars Khaimoy, Esq., Principal
February 2, 2021, is ADJOURNED to February 9, 2021, Mars Khaimov Law, PLLC

at 11:00 a.m. By February 2, 2021, the parties shall file

their joint letter and proposed case management plan.

SO ORDERED.

Dated: January 25, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 

 
